Citation Nr: 9916348	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  93-06 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for prostatitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for a sinus disorder.

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty in a regular component of 
the Armed Forces from June 1955 to June 1959, and from 
September 1990 to April 1991, with additional periods of 
active duty for training in the Alabama Army National Guard 
between 1987 and 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1991 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in March 
1995.  During the pendency of the appeal, additional issues 
were added (increased rating for prostatitis) and withdrawn 
(service connection for a jaw disorder, otitis media, a 
respiratory disorder, a gastrointestinal disorder and hiatal 
hernia) by the appellant; only the issues listed on the title 
page are presently in appellate status at this time.

The appellant testified before the undersigned Member of the 
Board at a hearing held at the RO on April 7, 1999.  A 
transcript of that hearing has been associated with the 
record on appeal.
REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The Board notes that additional medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the appellant's 
claims.  Specifically, at his hearing before the undersigned 
Board Member in April 1999, the appellant testified that he 
had been treated on a number of occasions in the recent as 
well as remote past for the disabilities at issue on appeal.  
He specifically testified to recent treatment in April 1999 
for his back disorder and treatment under the care of a Dr. 
Harris at the Flowers Hospital in the 1993-95 time period of 
his sinus condition.  He also testified to treatment for his 
back problems in the 1962-74 time period at the Columbus 
Medical Center in Columbus, Georgia, the St. Joseph Hospital 
in Fort Worth, Texas, and the Carraway Memorial Hospital in 
Birmingham, Alabama.  The appellant testified as well to 
treatment at the Southern Bone & Joint Treatment Center in 
Dothan, Alabama, and the University of Southern California 
(in 1974).  Further, the appellant testified that additional 
service medical records corresponding to ship sick bay 
reports from the USS WASP (CVA-38) pertaining to treatment 
for his hemorrhoids might still be available and therefore, 
relevant to his claim.  In addition, he alluded to recent 
treatment at the urology clinic in Dothan, Alabama, under the 
care of Dr. Fisher for his prostatitis disability.

Thus, in light of the appellant's testimony, there appears to 
be additional medical records available, and of more recent 
chronology.  The requisition and consideration of all 
available medical records that are clearly relevant to an 
issue on appeal is necessary for the adjudication of the 
case.  Decisions of the Board must be based on all of the 
evidence that is known to be available.  38 U.S.C.A. 
§§ 5103(a), 7104(a) (West 1991); see also Franzen v. Brown, 9 
Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained).

In view of the additional development action that is 
required, as noted above, the Board finds that VA 
examinations should be scheduled to address the medical 
relationship, if any, between the medical history, treatment, 
and diagnoses noted before, during and after the appellant's 
periods of active duty military service and the disabilities 
for which service connection has been claimed, based on a 
complete review of all the evidence of record and the 
clinical findings found present on examination.  See 
Shoemaker v. Derwinski, 3 Vet. App. 248 (1992); see generally 
Stanton v. Brown, 5 Vet. App. 563 (1993) (remand for VA 
examination to determine whether veteran has a current 
disability and, if so, whether it resulted from injury or 
disease in service).

Further, the Board finds that additional medical development 
to evaluate the prostatitis disability would prove useful in 
this case, and is consistent with VA's duty to assist the 
appellant.  The appellant was most recently examined for 
compensation purposes in 1995, over four years ago at this 
point, which in light of the indicated recently described 
treatment of this disability, merits additional and more up-
to-date medical evaluation.  The duty to assist includes the 
duty to develop the pertinent facts by conducting a current 
and thorough medical examination.  See 38 C.F.R. § 3.159 
(1998); see also Waddell v. Brown, 5 Vet. App. 454 (1993).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should initiate a records 
search inquiry to be undertaken by the 
National Personnel Records Center to 
obtain copies of any and all medical 
records which pertain to the appellant's 
service aboard the USS WASP (CVA-38) 
corresponding to his 1955-59 period of 
active duty in the United States Navy.

All attempts to secure any available ship 
sick bay log reports should be undertaken 
and all records received in response to 
this inquiry should be associated with 
the claims folder.

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for the disorders at issue on 
appeal.  Additional VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  With respect to non-VA health 
care providers identified by the 
appellant, the RO should request his 
authorization to release any indicated 
private medical records, in particular, 
as noted in the claims folder, any 
medical records cited above, namely from 
Dr. Harris/Flowers Hospital, the Columbus 
Medical Center, the St. Joseph Hospital, 
the Carraway Memorial Hospital, the 
Southern Bone & Joint Treatment Center, 
the University of Southern California, 
and from a Dr. Fisher for his prostatitis 
disability.

Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

3.  After completion of the above and if 
appropriate, the RO should schedule the 
appellant for VA examinations in order to 
ascertain the presence and etiology of 
disabilities for which service connection 
has been claimed (hemorrhoids, back 
disorder, right shoulder disorder, sinus 
disorder, neck disorder, and bilateral 
hearing loss).  The claims folder and a 
copy of this remand must be made 
available to the examiner prior to each 
examination.  All necessary tests should 
be conducted and the each examiner should 
review the results of any testing prior 
to the completion of the report.  In 
addition, the RO should request that the 
examining VA physician on each 
examination provide an opinion as to the 
most probable etiology and date of onset 
of any disorder that is diagnosed, as is 
medically possible, based on a complete 
review of the evidence contained in the 
appellant's claims folder.  A complete 
medical rationale for each opinion should 
be provided as well.

In addition, if the medical history and 
clinical findings found on examination 
confirm that any diagnosed disorder pre-
existed the appellant's relevant periods 
of active duty service (June 1955 - June 
1959, and September 1990 - April 1991), 
the examining VA physician should provide 
a medical opinion addressing whether any 
related complaints and treatment provided 
during his periods of active duty service 
constituted an aggravation or worsening 
of his condition (i.e., whether any 
disease worsened beyond its normal 
progression during that period of active 
duty).

The reports of these examinations and the 
requested medical opinions should be 
legible, typed and associated with the 
appellant's claims folder.

4.  The RO should specifically schedule 
the appellant for a VA medical 
examination limited to determine the 
extent of the service-connected 
prostatitis.  The claims folder and a 
copy of this remand must also be made 
available to and reviewed by the examiner 
in conjunction with the requested 
evaluation.  In that this evaluation is 
to be conducted for compensation rather 
than for treatment purposes, the examiner 
is advised to address the functional 
impairment of the appellant's disability 
in connection with the criteria set forth 
by the Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  To this end, the 
examiner should address the degree of 
severity and medical findings which 
specifically correspond to the criteria 
listed in the Rating Schedule for 
prostatitis (Diagnostic Code 7527).  The 
examination should address all 
manifestations of related pathology found 
to be present.

All pertinent symptomatology and findings 
should be reported in detail.  The report 
of examination, including the reports of 
all completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

5.  The appellant must be given adequate 
notice of the requested examinations, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

6.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports to 
ensure that they are in compliance with 
the directives of this REMAND.  If a 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the issues on appeal, 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  The RO 
should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

8.  While this case is in remand status, 
the appellant and his representative may 
submit additional evidence and argument 
on the appealed issues that are the 
subject of this remand.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 
(1995).

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


